958 A.2d 1044 (2008)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Carl NORTHRIP, Respondent.
No. 227 MAL 2008.
Supreme Court of Pennsylvania.
October 16, 2008.

ORDER
PER CURIAM.
AND NOW, this 16th day of October, 2008, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by the Commonwealth, is:
Whether the Pennsylvania Superior Court erred by determining that Respondent's conviction for Arson in the Third Degree, as defined in N.Y. Penal Law § 150.10, was not an equivalent offense to Arson as defined in the Pennsylvania Crimes Code at 18 Pa.C.S.A. § 3301(a), and thus, not a crime of violence as defined by 42 Pa.C.S.A. § 9714(g)?